Citation Nr: 1828112	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-32 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II, posttraumatic stress disorder (PTSD), or chronic renal disease, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, PTSD, or hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Manila Regional Office (RO) in Pasay City, Philippines, which denied service connection for sleep apnea, as secondary to service-connected diabetes mellitus, type II or PTSD.  Jurisdiction was later transferred to the RO in Portland, Oregon.

While the issue of service connection for hypertension was not addressed in the December 2013 rating decision, it was included in the August 2014 statement of the case and the Veteran's substantive appeal received in September 2014.  Further, it was certified on appeal by the RO in April 2017.  As such, the Board accepts jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App 37 (2009). 

In August 2017, the Veteran testified at a video-conference hearing from the RO in Portland, Oregon.  A transcript of that hearing is of record.  At the hearing, the Veteran and his representative advised that the Veteran wished to amend his claim for service connection for hypertension to include as secondary to service-connected chronic renal disease.  The title page has been updated to reflect such.

At the hearing, the Veteran's representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  See 38 C.F.R. § 20.709 (2017).  The Veteran submitted a lay statement from his spouse concerning his sleep apnea symptoms.  

The issue of service connection for sleep apnea, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 rating decision denied service connection for hypertension and sleep apnea.  The Veteran was notified of this decision and of his appellate rights by a letter dated July 14, 2009.  He did not appeal.

2.  Additional evidence received since the July 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims for service connection for hypertension and sleep apnea.

3.  The probative evidence of record shows the Veteran's current hypertension was caused by his service-connected diabetes mellitus and/or chronic renal disease.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision is final with regard to the denial of service connection for hypertension and sleep apnea.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the service connection claims for hypertension and sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus and/or chronic renal disease, are satisfied.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal).

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet.at 117 (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

Service connection for hypertension and sleep apnea was originally denied in a July 2009 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated July 14, 2009.  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b).  Therefore, the July 2009 rating decision is final with regard to these claims.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the service connection claims for hypertension and sleep apnea January 10, 2013.  Regarding hypertension, an April 2014 VA examination for Kidney Conditions (Nephrology) indicated that the Veteran's hypertension was due to renal dysfunction or caused by any kidney condition.  Concerning sleep apnea, the Veteran's spouse submitted a written statement in September 2017 indicating that she witnessed the Veteran's excessive snoring immediately after his return from the Republic of Vietnam and cessation of breathing as he grew older.  These statements are presumed credible for the purpose of determining whether reopening is warranted.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  The above evidence relates to unestablished facts necessary to support the claims, namely a link between a current disability and service or a service-connected disability.  Thus, the Board finds the evidence is both new and material with respect to both claims.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet.at 122.  Therefore, the claims are reopened.

II.  Service Connection for Hypertension

The Veteran claims his hypertension is caused or aggravated by his service-connected diabetes mellitus, type II, PTSD, or chronic renal disease.  As discussed below, the Board finds the Veteran's service-connected diabetes mellitus and/or chronic renal disease caused his hypertension.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran underwent an April 2014 VA examination for Kidney Conditions (Nephrology).  The examiner indicated that the Veteran's hypertension is due to renal dysfunction or caused by any kidney condition.

The Veteran also underwent a VA Hypertension examination in April 2014.  The examiner did not address the effect of the Veteran's chronic renal disease on his hypertension.

A VA medical opinion concerning the nature and etiology of the Veteran's hypertension was obtained in April 2016.  The examiner concluded that the Veteran's hypertension was less likely than not due to diabetes mellitus, type II or PTSD.  However, the examiner did not address the effect of the Veteran's chronic renal disease on his hypertension.

Therefore, there is competent and credible medical evidence of record establishing that the Veteran's hypertension is caused by his service-connected chronic renal disease, which in turn was caused by his diabetes mellitus.  The Board notes there is no probative evidence to the contrary.  Because service connection for hypertension is granted as secondary to chronic renal disease and/or diabetes mellitus, the Board need not consider whether it is secondary to PTSD.  Accordingly, the Board finds that the evidence weighs in favor of the claim for entitlement to service connection for hypertension as secondary to diabetes mellitus and/or chronic renal disease.  As such, the claim is granted.


ORDER

New and material evidence has been received to reopen the claim for service connection for hypertension.

New and material evidence has been received to reopen the claim for service connection for sleep apnea.

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus and/or chronic renal disease, is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for sleep apnea, so that he is afforded every possible consideration.

On remand, a new VA examination must be provided to evaluate the Veteran's claim for service connection on a direct basis and as secondary to the Veteran's service-connected hypertension.  The Veteran was last afforded a VA examination to evaluate the nature and etiology of his sleep apnea in April 2016.  The VA examination did not consider the potential effects of the Veteran's now service-connected hypertension on his sleep apnea.  In September 2017, the Veteran's spouse provided a written statement in indicating that she witnessed the Veteran's excessive snoring immediately after his return from the Republic of Vietnam.  The April 2016 VA examination did not evaluate whether the Veteran's sleep apnea began while in service.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from April 2016, forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Mark Hersher, M.D., dated from 1978 forward.

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his sleep apnea.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must provide opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must consider the statement from the Veteran's wife as to her observations of the Veteran, dated September 11, 2017.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was either (i) caused by, or (ii) aggravated by, his service-connected PTSD, diabetes mellitus type II, renal disease, peripheral neuropathy, and/or  hypertension? 

In providing this opinion, the examiner must address the Veteran's assertions that the medications, including Metformin, that he takes to treat his service-connected disabilities caused or aggravated his sleep apnea and/or caused him to gain weight, thereby causing or aggravating his sleep apnea; and that pain associated with his peripheral neuropathy caused or aggravated his sleep apnea as it interfered with his ability to sleep.   

With respect to the requested opinion on causation in (b)(i), the examiner is advised that for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred.  Frost v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1747 (Nov. 30, 2017).  Thus, if the record reflects diagnoses of  PTSD, diabetes mellitus, renal disease, peripheral neuropathy, and/or  hypertension subsequent to the initial diagnosis of sleep apnea, this alone is not a sufficient basis for a negative opinion as to causation.  Rather, the examiner must consider whether these conditions may have been present, but undiagnosed, prior to the diagnosis of sleep apnea.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


